Citation Nr: 0710652	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-01 450	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for fatigue and 
memory loss as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for muscle 
twitching as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to August 1991, including service in Southwest 
Asia during the Persian Gulf War.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2002 rating decision by the Houston RO.  The case was 
previously before the Board in December 2003, when it was 
remanded to afford the veteran the opportunity for a 
videoconference hearing before a Veterans Law Judge.  Such 
hearing was held before the undersigned in June 2004.  In 
October 2004 the case was remanded for additional development 
and notice.  The issues pertaining to fatigue, memory loss, 
and muscle twitching have been characterized to reflect that 
there was a prior final decision regarding these matters (see 
September 1997 RO decision).  

The matters of entitlement to service connection for a skin 
disorder and memory loss (on de novo review) and whether new 
and material evidence has been received to reopen a claims 
seeking service connection for fatigue and muscle twitching 
as due to an undiagnosed illness are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDINGS OF FACT

1. A September 1997 rating decision denied service connection 
for memory loss as due to an undiagnosed illness essentially 
based on a finding that there was no evidence of such 
disability; and the veteran initiated, but did not perfect, 
an appeal of that denial.  

2.  Evidence received since the September 1997 rating 
decision includes VA treatment records that show a diagnosis 
of memory loss (and suggest that it may be due to undiagnosed 
illness); bears directly and substantially upon the matter of 
service connection for memory loss; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

Evidence received since the September 1997 rating decision is 
new and material, and the claim of service connection for 
memory loss as due to an undiagnosed illness may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (effective for claims to reopen filed prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen, notice to the claimant must include 
notice of the evidence/information that is necessary to 
reopen the claim, to include what would constitute such 
evidence, and that a failure to notify what would constitute 
new and material evidence constituted prejudicial error.  

As the decision below constitutes a full grant of what is 
addressed on the merits, the appellant is not prejudiced by 
Board review at this stage, and there is no need to belabor 
the impact of the VCAA on this matter.

II. Factual Background

The veteran's DD Form 214 shows that he served in Southwest 
Asia from October 1990 to April 1991.

1994 to 1996 VA records show that the veteran underwent an 
September 1994 psychiatric examination due to complaints of 
insomnia, mood swings, flashbacks, and occasional depression 
and nightmares.  He indicated that his mother believed he had 
memory problems, and gave several examples of forgetfulness.  
Objective findings showed some short-term memory impairment.  
The diagnoses were depressive disorder and insomnia.  In 
November 1994 and January 1995, he complained of memory loss, 
which he reportedly had since 1991.  A February 1995 record 
reflects that the veteran cited memory loss as the reason for 
not taking his medication.  In January 1996, the veteran 
underwent testing as part of a comprehensive evaluation of 
veterans who served in the Persian Gulf.  There was no 
obvious impairment of attention and concentration, cognitive 
ability, or memory.  His ability to retain information over a 
thirty minute delay was intact.  

A September 1997 rating decision denied service connection 
for memory loss due to an undiagnosed illness.  The veteran 
initiated an appeal of that denial by filing a notice of 
disagreement, but did not perfect the appeal after a 
statement of the case was issued.  .

Records received since the September 1997 rating decision 
include a transcript of a December 2003 videoconference 
hearing, a February 2001 letter from the Special Assistant to 
the Secretary of Defense for Gulf War Illnesses, and VA 
treatment records from 1999 to 2006.

A February 2001 letter from the Special Assistant to the 
Secretary of Defense for Gulf War Illnesses indicates that if 
the veteran was with his unit from March 10-13, 1991, he may 
have been exposed to a very low level of chemical agent 
resulting from the demolition of munitions.

At the December 2003 videoconference hearing, the veteran 
testified that his physician advised him to stop taking his 
medications if they were causing memory loss and fatigue.  He 
stopped taking the medication, but there was no change.

1999 to 2006 VA treatment records note the veteran's 
complaints of forgetfulness and memory loss.  A September 
2001 record indicates the veteran continued to complain of 
memory loss and gave several examples of forgetfulness.  The 
assessment included memory loss.  An April 2002 record by the 
same physician notes that the veteran continued to have 
memory loss.  The assessment included memory loss, 
undiagnosed illness.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)(effective for claims to reopen filed prior to 
August 29, 2001).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.  Here, the petition to reopen was 
filed in March 2001, and the new definition does not apply.]

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The September 1997 rating decision that denied service 
connection for fatigue and memory loss due to an undiagnosed 
illness was essentially based on a finding that there was no 
evidence of memory loss.  

Evidence received since the September 1997 rating decision 
includes VA treatment records that show an assessment of 
memory loss, undiagnosed illness.  This evidence is 
significant to the veteran's claim because there previously 
were only complaints of memory loss with no evidence of a 
current disability.  As there is now competent evidence of 
disability (i.e., an assessment of memory loss) and the 
suggestion that it is due to an undiagnosed illness, the 
evidence is considered both new and material, and the claim 
may be, and is, reopened.


ORDER

The appeal to reopen a claim of service connection for memory 
loss as due to an undiagnosed illness is granted.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen notice to the claimant must include notice of the 
evidence and information that is necessary to reopen the 
claim, to include what would constitute such evidence (and 
that a failure to notify what would constitute new and 
material evidence constituted prejudicial error).  

While the veteran has received ample notice of what is 
necessary to substantiate the underlying claims of service 
connection for muscle twitching and fatigue, he was not 
provided the specific notice required, under Kent, in claims 
to reopen.  Furthermore, as noted, the definition of new and 
material evidence was amended August 29, 2001.  Although the 
veteran's claim was filed prior to the amendment, he was only 
given notice of the revised definition, which is not 
applicable to the instant claims.  
The claim seeking service connection for memory loss due to 
an undiagnosed illness is now reopened based on competent 
evidence of a current disability.  The evidence also suggests 
that memory loss may be due to an undiagnosed illness, but 
does not include any explanation.  Consequently, an 
examination for a medical opinion that includes an 
explanation of the supporting rationale is indicated.

Regarding the claim of service connection for a skin 
disability to include as due to an undiagnosed illness, the 
veteran's service medical records only report treatment for 
warts.  His postservice medical records reflect diagnoses of 
several skin disorders to include contact dermatitis.  He 
reported that he wore a chemical suit for protection while 
stationed in Southwest Asia.  A January 2001 letter from the 
Special Assistant to the Secretary of Defense for Gulf War 
Illnesses indicates that the veteran may have been exposed to 
a very low level of chemical agent resulting from the 
demolition of munitions in March 1991.  A June 2004 VA 
treatment record contains an opinion by a nurse practitioner 
indicating the veteran has contact dermatitis, and that it is 
a result of contact with a chemical suit he wore in the 
Persian Gulf.  While the VA record offers some support for 
the veteran's claim (albeit not for disability due to 
undiagnosed illness), it does not include an explanation of 
the rationale for the opinion, and therefore is insufficient 
to grant the benefit sought.  A medical opinion with an 
explanation for the rationale for the opinion is needed.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
regarding degree of disability and effective date of 
disability).  Here, the veteran was not provided notice 
regarding the rating of the disabilities at issue or 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue, and effective 
dates of awards in accordance with 
Dingess, supra.

2.  Regarding the claims to reopen claims 
seeking service connection for muscle 
twitching and fatigue, the RO should 
provide the veteran the notice necessary 
in claims to reopen in accordance with 
Kent, supra (to include an explanation of 
the basis for the previous denial of the 
claims and of what type of evidence would 
be considered new and material), and of 
the pre-August 29, 2001 definition of new 
and material evidence.  The veteran 
should have ample opportunity to respond.  
The RO should arrange for any development 
suggested by his response.

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to conclusively establish 
whether he has a chronic disability 
manifested by (or chronic symptoms of ) 
memory loss and, if so, whether such is 
at least as likely as not due to 
undiagnosed illness or is otherwise 
related to service.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should also arrange for the 
veteran to be examined by a dermatologist 
to determine whether he has any chronic 
skin disability and, if so, its likely 
etiology.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  
Specifically, in light of evidence noted 
above, the examiner should determine 
whether the veteran has contact 
dermatitis and, if so, whether it is due 
to exposure to chemicals/or a protective 
suit he wore in the Persian Gulf.  The 
examiner must also determine whether any 
skin pathology found is otherwise related 
to the veteran's service, or is due to 
undiagnosed illness.  The examiner must 
explain the rationale for all opinions 
given.

5.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


